Citation Nr: 0840774	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for a right hand 
disability.  

5.  Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus has been received.  

6.  Entitlement to restoration of a 20 percent rating for 
bilateral hearing loss.  

7.  Entitlement to restoration of a 20 percent rating for 
ligament damage, left knee, with minimal joint space 
narrowing; degenerative joint disease.  

8.  Entitlement to a rating in excess of 20 percent for 
ligament damage, left knee, with minimal joint space 
narrowing; degenerative joint disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 2004, February 2005, and December 2006 rating 
decisions.  In the September 2004 rating decision, the RO in 
New Orleans, Louisiana denied service connection for PTSD and 
hepatitis C.  In the September 2004 letter providing notice 
of the rating decision, the RO also stated that the veteran's 
claim for service connection for diabetes mellitus was denied 
in a September 1999 rating decision, and that he had 
submitted no evidence with his request to reopen a claim for 
service connection for diabetes mellitus.  In October 2004, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) regarding the claims for service 
connection for PTSD and hepatitis C was issued in December 
2004, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in February 
2005.

In the February 2005 rating decision, the New Orleans RO, 
inter alia, denied service connection for a right shoulder 
disability and a right hand disability.  In March 2005, the 
veteran filed an NOD with these denials.  The RO issued a SOC 
regarding these denials in June 2005, and the veteran filed a 
substantive appeal (via a VA Form 9) in August 2005.  The 
Board notes that, in March 2005, the RO issued a SOC 
regarding the veteran's request to reopen his claim for 
service connection for diabetes mellitus.  Because the 
veteran indicated in his August 2005 substantive appeal that 
he was appealing all of the issues listed on the SOC and any 
supplemental SOC (SSOC), the veteran has timely perfected an 
appeal of his request to reopen the claim for service 
connection for diabetes mellitus.  

In the December 2006 rating decision, the RO in Lincoln, 
Nebraska, reduced the rating for the veteran's service-
connected ligament damage, left knee, with minimal joint 
space narrowing; degenerative joint disease, from 20 percent 
to 10 percent, effective March 1, 2007, and reduced the 
rating for the veteran's service-connected bilateral hearing 
loss from 20 percent to 0 percent, effective March 1, 2007.  
In January 2007, the veteran filed an NOD with these 
reductions.  An SOC regarding the ratings of the veteran's 
service-connected left knee disability and bilateral hearing 
loss was issued in April 2007, and the veteran filed a 
substantive appeal (via a VA Form 9) in September 2007.  
Because the December 2006 rating decision arose from a claim 
for an increased rating for the service-connected left knee 
disability, and the decision herein restores the 20 percent 
rating, the Board has characterized the issues on appeal 
regarding the left knee as reflected on the title page.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the RO in Atlanta, 
Georgia, which has certified the matters for appellate 
review. 

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  Also on the date of the hearing, 
the veteran submitted records of VA treatment, along with a 
waiver of his right to have this evidence initially 
considered by the RO.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2008).  
The Board notes that the veteran did not present testimony 
regarding the request to reopen his claim for service 
connection for diabetes mellitus; moreover, in the August 
2005 substantive appeal perfecting an appeal of that claim, 
the veteran indicated that he did not want a Board hearing.  

Moreover, the statutory and regulatory authority granting the 
veteran the right to a personal hearing before the Board both 
provide for "a hearing" and do not indicate that multiple 
hearings may be granted.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700 (2008) (emphasis added).  

The veteran was previously represented by Disabled American 
Veterans (DAV) as reflected in a February 2005 VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  On the date of the hearing, the veteran 
indicated that he no longer wanted to be represented by DAV, 
and that he was proceeding with his appeal pro se.  The Board 
recognizes the veteran as now proceeding pro se in this 
appeal.  

Regarding the request to reopen the claim for service 
connection for diabetes mellitus, the Board has considered 
the recent decision of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 
F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal 
Circuit held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F. 3d 399 
(Fed. Cir. 1996).  In this case, as will be discussed below, 
the veteran was previously denied service connection for 
diabetes mellitus on the basis that there was no evidence 
demonstrating that his diabetes mellitus occurred in or was 
caused by service.  As there was a diagnosis of diabetes 
mellitus at the time of the previous final decision, the 
diagnoses of diabetes mellitus since that denial cannot 
constitute a different diagnosed disease or injury. 

The Board's decision denying service connection for hepatitis 
C; for a right shoulder disability, and a right hand 
disability, declining to reopen the claim for service 
connection for diabetes mellitus, and restoring the 20 
percent rating for bilateral hearing loss, and the 20 percent 
rating for the service-connected left knee disability, is set 
forth below.  The remaining two issues identified on the 
title page are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Hepatitis C was not shown in service or for many years 
thereafter, and there is no competent evidence or opinion 
that relates the veteran's hepatitis C to service.  

3.  Degenerative joint disease of the right acromioclavicular 
joint was not shown in service or for many years thereafter, 
and there is no competent medical evidence of or opinion that 
relates the veteran's current right shoulder disability to 
service.   

4.  A right hand disability was not shown in service or for 
many years thereafter, and there is no competent evidence or 
opinion that relates the veteran's current right hand 
disability to service.  

5.  In a September 1999 rating decision, the RO denied the 
veteran's claim for service connection for diabetes mellitus; 
although notified of the denial in a September 1999 letter, 
the veteran did not initiate an appeal.  

6.  No new evidence associated with the claims file since the 
September 1999 rating decision, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for diabetes mellitus, or raises a 
reasonable possibility of substantiating that claim.  

7.  The December 2006 rating decision that reduced the rating 
for bilateral hearing loss and ligament damage, left knee, 
with minimal joint space narrowing; degenerative joint 
disease, and the March 2007 SOC, reflect that the RO failed 
to consider, and provide notice of, the provisions of 
38 C.F.R. § 3.344, the primary regulation governing rating 
reductions.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for a right shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

4.  The criteria for service connection for a right hand 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  

5.  The September 1999 denial of service connection for 
diabetes mellitus is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

6.  As evidence received regarding the claim for service 
connection for diabetes mellitus since the RO's September 
1999 denial is not new and material, the criteria for 
reopening the claim for service connection for diabetes 
mellitus are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

7.  As the RO's reduction of the rating for service-connected 
bilateral hearing loss, from 20 percent disabling to 0 
percent disabling, effective March 1, 2007, was not in 
accordance with law, the criteria for restoration of the 20 
percent rating are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.344 (2008).  

8.  As the RO's reduction of the rating for service-connected 
ligament damage, left knee, with minimal joint space 
narrowing; degenerative joint disease, from 20 percent 
disabling to 10 percent disabling, effective March 1, 2007, 
was not in accordance with law, the criteria for restoration 
of the 20 percent rating are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.344 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Given the favorable disposition of the claims for restoration 
of a 20 percent rating for bilateral hearing loss, and a 20 
percent rating for the service-connected left knee 
disability, the Board finds that all notification and 
development actions needed to fairly adjudicate these claims 
have been accomplished.  

As regards the remaining claims, the Board notes that VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to claims to reopen, the claimant must be 
notified of both the criteria to reopen a claim for service 
connection and to establish the underlying claim therefor.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection for hepatitis C.  A December 2004 post-rating 
letter informed the veteran that his claim for service 
connection for diabetes mellitus was previously denied in a 
September 1999 rating decision, and that new and material 
evidence would be required to reopen the claim.  The letter 
explained what constitutes new and material evidence, and 
informed him of the type of evidence needed to establish each 
element of the underlying claim for service connection.  The 
letter informed the veteran that the claim was previously 
denied because service treatment records were negative for 
any treatment for diabetes in service, and the September 1991 
VA examination failed to show a diagnosis of diabetes.  As 
will be discussed below, the September 1999 rating decision 
found that there was no evidence that the veteran's current 
diabetes mellitus occurred in, or was caused by service.  As 
such, the notice regarding the information and evidence 
necessary to substantiate the underlying claim for service 
connection went to the basis for the previous final denial.  
A February 2007 post-rating letter provided notice to the 
veteran regarding the information and evidence that was 
needed to substantiate his claims for service connection for 
a right shoulder disability and a right hand disability.  

These letters also informed the veteran of what information 
and evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA, and 
requested that the veteran submit any pertinent evidence in 
his possession, consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect.  The Board notes that the 
February 2007 letter provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

After issuance of the post-rating letters, and opportunity 
for the veteran to respond, the April 2007 SSOC reflects 
readjudication of the claim for service connection for 
hepatitis C.  Hence, the veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).  

While the request to reopen the claim for service connection 
for diabetes mellitus, and the claims for service connection 
for a right shoulder disability and a right hand disability 
were not readjudicated following issuance of the February 
2007 VCAA letter, the Board finds that the veteran has been 
provided ample opportunity to respond to this notice, 
including during the August 2008 Board hearing, and the 
veteran did submit additional evidence in support of his 
claims on the date of that hearing.  As such, the veteran is 
not prejudiced by any timing deficiency in this notice.  See 
Mayfield, 20 Vet. App. at 543; see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (holding that notice deficiencies are 
not prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
medical records, VA treatment records, and the reports of 
July 1991, October 1997, and August 2006 VA examinations.  
Also of record and considered in connection with the appeal 
is the transcript of the veteran's August 2008 Board hearing, 
along with various statements submitted by the veteran and 
his former representative, on his behalf.  The Board also 
finds that no additional RO action to further develop the 
record is warranted. 

While records of VA treatment from June 1991 to July 2008 
have been associated with the claims file, the veteran 
testified during the August 2008 hearing that he had received 
more recent treatment for his left knee at the Tuskegee VA 
Medical Center (VAMC).  The veteran has not indicated that he 
received more recent treatment for hepatitis C, diabetes 
mellitus, his right shoulder, or his right hand.  Moreover, 
the claims for service connection and the request to reopen 
are being denied because there is no evidence of a nexus 
between these disabilities and service.  The veteran himself 
stated during the August 2008 hearing that it was a VA 
physician in Washington, DC (as opposed to Tuskegee) who had 
told him sharing razors could cause hepatitis C, he could not 
recall any doctor opining that his right shoulder disability 
was due to service, and that no doctor had told him that 
there was a relationship between his right hand disability 
and service.  As the veteran has only indicated that any more 
recent records of VA treatment would be pertinent to his left 
knee disability, and his own testimony indicates that any 
more recent records of VA treatment do not include medical 
evidence of a relationship between hepatitis C, a right 
shoulder disability, or a right hand disability and service, 
a remand to obtain these records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 56 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters decided herein, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Hepatitis C

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that service connection for hepatitis C is 
not warranted.  

The service medical records reflect no complaints, findings, 
or diagnosis of hepatitis.  Therefore, hepatitis C was not 
shown in service.  The veteran himself testified during the 
August 2008 hearing, that he was first diagnosed with 
hepatitis C in 2005.  

During the August 2008 hearing, the veteran testified that, 
some of the soldiers in his company got sick with "yellow 
jaundice."  He added that he never got sick, but that they 
shared razors.  He stated that Dr. Corrigan at the Washington 
VAMC had explained the risk factors for hepatitis C, he had 
told her what he knew, and she said that these could be some 
of the things that cause hepatitis.  The Board notes that, in 
a September 2004 risk factor for hepatitis C questionnaire, 
the veteran indicated that he had not ever shared 
toothbrushes or razor blades.  

Records of VA treatment from June 1991 to July 2008 reflect 
that the first diagnosis of hepatitis C was in 2003, over 12 
years after separation from service.  The Board notes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Records of treatment from August 2001 to May 2003 from the 
Washington VAMC include a May 2003 letter from Dr. Corrigan, 
in which she stated that the veteran had hepatitis C.  She 
did not, however, offer an opinion regarding etiology of this 
disability.  During VA treatment in April 2006, the veteran 
reported that he first learned of his hepatitis C in 2003 on 
routine screening at the Washington VAMC.  In response to 
whether or not he had been exposed to various risk factors 
for hepatitis C, the only affirmative responses were more 
than 10 sexual partners and sharing of razors, toothbrushes, 
and fingernail clippers.  A question mark was placed next to 
the risk factor of military exposure.  The diagnosis was 
hepatitis C.  In responding to whether or not he had been 
exposed to various hepatitis C risk factors during VA 
treatment in January 2007, the veteran indicated that he did 
not have military exposure, but that he had more than 10 
sexual partners, and shared razors and nail clippers.  The 
diagnosis was, again, hepatitis C.  

Despite the medical evidence of current hepatitis C, the 
record is devoid of any medical evidence whatsoever to 
support the veteran's claim that his current hepatitis C is 
related to service.    

The Board acknowledges that, during the August 2008 hearing, 
the veteran stated that Dr. Corrigan had told him that his 
risk factors, described during the hearing as sharing razors, 
could cause hepatitis C.  However, the Board's review of the 
records of VA treatment from the Washington VAMC reflects 
that no such opinion has been recorded.  As such, the 
veteran's unsupported assertion of what a doctor allegedly 
told him does not, in and of itself, constitute medical 
evidence of the required nexus.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Moreover, even if the physician had 
opined that hepatitis C could be caused by sharing razors in 
service, this statement would only suggest the possibility of 
a relationship between the sharing of razors in service and 
current hepatitis C.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a medical nexus).  Therefore, such a medical 
opinion would not provide persuasive support for the claim.  

In short, there is no medical evidence or opinion currently 
of record that supports the veteran's claim that his current 
hepatitis C is related to service, and neither he nor his 
former representative has presented or identified existing 
evidence that would, in fact, support the claim. 

In adjudicating this claim, the Board has also considered the 
appellant's and his former representative's assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matter of etiology, or medical relationship between 
current disability and service-a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his former 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
none of the lay assertions in this regard have any probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Right Shoulder

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that service connection for a right shoulder 
disability is not warranted.  

The service medical records reflect no complaints, findings, 
or diagnosis of any right shoulder disability.  Therefore, 
this disability was not shown in service.  The veteran 
himself testified during the August 2008 hearing, that he did 
not receive treatment for the right shoulder in service.  

Records of VA treatment from June 1991 to July 2008 reflect 
complaints regarding and treatment for the right shoulder.  
In April 2004, the veteran described a history of trauma to 
the right shoulder in service, when he was carrying a weapon, 
fell, and bruised the shoulder.  He added that, since that 
time, he had problems off and on, such as when he had to 
climb ropes or do chin-ups.  The pertinent impression was 
arthralgia, right shoulder, probable chronic 
tendonitis/bursitis.  Later that month, the veteran 
complained of arthralgia in the right shoulder for a couple 
of months.  He denied recent trauma, but described remote 
trauma while in service.  X-ray of the right shoulder 
revealed degenerative joint disease at the right 
acromioclavicular joint.  In August 2004, the veteran 
complained of bilateral shoulder pain for 4 or 5 months, and 
stated that he used to carry weapons over his right shoulder 
in the Army.  The assessment was adhesive capsulitis.  In 
March 2006, the veteran complained of right shoulder pain, 
and the record of treatment notes that he had some sort of 
overuse injury in the military, but his shoulder was worse.  
The pertinent assessment was bursitis/tendonitis.  The 
veteran again complained of right shoulder pain during 
treatment in October 2006, and the pertinent assessment was 
shoulder pain.  In May 2007 the veteran stated that he had 
pain in his right shoulder, but that he had no history of 
injury.  A May 2007 X-ray of the right shoulder was 
essentially normal, however, the physician who treated the 
veteran in May 2007 reviewed the X-rays and indicated that 
there was minimal degenerative joint disease at the 
acromioclavicular joint.  

In his August 2005 substantive appeal, the veteran asserted 
that his right shoulder disability was related to carrying 
weapons on his shoulders in service.  During the August 2008 
hearing, he reiterated that his shoulder was damaged in 
service because he used to carry weapons on his shoulder.  He 
stated that he complained about his right shoulder in 
service, but did not go to sick call for it.  He added that 
the first time he got treatment for his right shoulder was 
around 2000, when it really started bothering him.  Regarding 
the time from separation from service until 2000, the veteran 
stated that he had some problems with his right shoulder, but 
not enough to seek medical attention.  He added that he had 
reported to his physician that he believed his right shoulder 
disability was due to carrying weapons in service, but he 
could not recall whether any doctor had attributed his right 
shoulder disability to carrying weapons.  

While the post-service records of treatment confirm the 
presence of a current right shoulder disability, none of 
these medical records include any comment or opinion 
regarding etiology of this disability.  Although the records 
of VA treatment reflect that the veteran reported a history 
of injury to the right shoulder in service, and the nurse 
practitioner who treated him in March 2006 noted some sort of 
overuse injury in the military, this treatment record 
reflects that the nurse was merely transcribing history 
provided by the veteran, and, as such, does not constitute 
competent evidence of the required nexus between the current 
right shoulder disability and service.  See LeShore v. Brown, 
8 Vet App. 406, 409 (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional).  

In short, there is simply no medical evidence or opinion of a 
nexus between the veteran's current right shoulder disability 
and service, and neither the veteran nor his former 
representative has presented or identified any such existing 
medical evidence or opinion that would, in fact, support the 
claim. 

The Board has considered the fact that, where a veteran 
served 90 days or more during a period of war or after 
December 31, 1946, and arthritis becomes manifest to a degree 
of l0 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, however, the first medical evidence of 
degenerative joint disease of the acromioclavicular joint is 
from April 2004, over 13 years after service.  Clearly, such 
time period is well beyond the presumptive period for 
establishing service connection for degenerative joint 
disease as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  
Moreover, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that weighs against a claim of service 
connection.  Maxson, 230 F. 3d at 1333; Shaw, 3 Vet. App. 
365.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the veteran 
and his former representative.  However, this claim turns on 
the question of a medical relationship-a matter about which 
the veteran and his former representative are not competent 
to render a persuasive opinion.  See Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186.  Hence, none of the lay 
assertions in this regard have any probative value.  

Under these circumstances, the claim for service connection 
for a right shoulder disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, persuasive evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


C.  Right Hand

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that service connection for a right hand 
disability is also not warranted.  

The service medical records reflect no complaints, findings, 
or diagnosis of any right hand disability.  Therefore, this 
disability was not shown in service.  The veteran himself 
testified during the August 2008 hearing, that he did not 
receive treatment for the right hand in service.  

Records of VA treatment from June 1991 to July 2008 reflect 
complaints regarding and treatment for the right hand.  
During an October 1997 joints examination, the veteran 
complained of decreased grip in the right hand, and a knot on 
the hand.  He gave a history of a remote injury to the right 
hand in 1989, with a knot on the hand since the injury.  
Examination revealed no deformity in the right hand, but a 
cystic mass, 1 cm. in diameter, on the extensor surface of 
the right hand.  The examiner found that the right hand grip 
strength was within normal limits.  X-ray of the right hand 
was normal.  The pertinent diagnosis was ganglion cyst of the 
right hand and wrist.  During treatment in January 2004, the 
veteran gave a history of discomfort in the right index 
finger with moderate pain in the area of the 
metacarpophalangeal joint.  He reported that he had a remote 
history of trauma in the dorsum of the hand when he was hit 
with a heavy object and left with a "lump" in the area.  
The pertinent impression was arthralgia, right index finger.  
A March 2004 X-ray of the right hand revealed a small bone 
cyst in the proximal phalanx of the right index finger.  

During the August 2008 hearing, the veteran reported that he 
dropped an ammunition box on his right hand in service, and 
that, from that time, his hand swelled and he had loss of 
grip.  He added that his current diagnosis was a cyst.  The 
veteran stated that he did not report his injury to the right 
hand in service, because it did not bother him at the time, 
but that the knot on his hand appeared after he got out of 
service.  He reported that no doctor had told him that there 
was a relationship between his current right hand cyst and 
service.  

While the post-service records of treatment confirm the 
presence of a current right hand disability, none of these 
medical records include any comment or opinion regarding 
etiology this disability.  The veteran himself testified that 
no physician had provided a nexus opinion indicating that his 
current right hand cyst is related to service.  

In short, there is simply no medical evidence or opinion of a 
nexus between the veteran's current right hand disability and 
service, and neither the veteran nor his former 
representative has presented or identified any such existing 
medical evidence or opinion that would, in fact, support the 
claim. 

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the veteran 
and his former representative.  However, this claim turns on 
the question of a medical relationship-a matter about which 
the veteran and his former representative are not competent 
to render a persuasive opinion.  See Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186.  Hence, none of the lay 
assertions in this regard have any probative value.  

Under these circumstances, the claim for service connection 
for a right hand disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
persuasive evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


III.  New and Material Evidence

As indicated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, including diabetes mellitus, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 
1101(3), 1112, 1113; 38 C.F.R. 3.307, 3.309(a).  

The veteran's claim for service connection for diabetes 
mellitus was previously considered and denied.  The RO 
initially denied the claim in a September 1999 rating 
decision.  

The evidence of record at the time of the September 1999 
rating decision included service treatment records, which are 
negative for findings of or treatment for diabetes.  A July 
1991 VA examination included urinalysis, which was negative 
for glucose.  

Also considered in the September 1999 rating decision were 
records of VA treatment from October 1997 to August 1999, 
which reflect findings of and treatment for diabetes 
mellitus.  None of these records of treatment include a 
medical opinion linking the veteran's diabetes mellitus to 
service.  

In the September 1999 rating decision, the RO denied the 
claim for service connection for diabetes mellitus on the 
basis that the service treatment records were negative for 
any treatment for diabetes in service, the September 1991 VA 
examination (the Board notes that the examination was 
actually conducted in July 1991) failed to show a diagnosis 
of diabetes, rather, the lab report was normal, and a July 
1999 record of VA treatment gave a diagnosis of diabetes.  

Although notified of the RO's September 1999 denial in a 
letter in September 1999, the veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The veteran sought to reopen his previously denied 
claim in May 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
September 1999 rating decision, which denied service 
connection for diabetes mellitus.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence associated with the claims file since September 1999 
includes records of VA treatment from June 1991 to July 2008, 
which reflect diagnoses of and treatment for diabetes 
mellitus, however, none of these records include an opinion 
regarding etiology of that disability, or a diagnosis of 
diabetes mellitus within one year of separation from service.  
Rather, a record of VA treatment notes that the veteran was 
diagnosed with diabetes mellitus in 1999.  

As evidence of current diabetes mellitus was of record at the 
time of the September 1999 rating decision, to the extent 
that records of VA treatment associated with the claims file 
show only continuing diagnoses of diabetes mellitus since 
that denial, these records are cumulative and redundant, and 
therefore, do not constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).  

The veteran has not otherwise presented any medical evidence 
indicating a nexus between diabetes mellitus and service.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for diabetes mellitus has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the September 1999 denial of claim for service connection 
remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


IV.  Rating Restorations

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a 
rating without following the applicable regulations, the 
reduction is void ab initio.  Greyzck v. West, 12 Vet. App.  
288, 292 (1999).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344; 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In  
this case, based on VA examinations conducted in August 2006, 
the RO, in a December 2006 rating decision, reduced the  
rating for the veteran's bilateral hearing loss from 20 
percent to 0 percent, effective March 1, 2007, and reduced 
the rating for the veteran's service-connected left knee 
disability from 20 percent to 10 percent, also effective 
March 1, 2007.  

Historically, a December 2001 rating decision, granted 
service connection and assigned an initial 20 percent rating 
for bilateral hearing loss, effective June 28, 2000.  A 
February 2005 rating decision had granted an increased rating 
of 20 percent for the veteran's service-connected left knee 
disability, effective October 6, 2004.  Thus, the 20 percent 
rating for bilateral hearing loss was in effect for more than 
5 years and the 20 percent rating for the service-connected 
left knee disability was in effect for less than 5 years.  

As regards disability ratings in effect for a period of 5 
years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) 
are for application.  See 38 C.F.R. § 3.344(c).  Where a 
veteran's schedular rating has been both stable and 
continuous for 5 years or more, the rating may be reduced 
only if the examination on which the reduction is based is at 
least as full and complete as that used to establish the 
higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for 
disease subject to temporary or episodic improvement will not 
be reduced on the basis of any one examination, except in 
those instances where the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Id.  Moreover, though material improvement in 
the mental or physical condition is clearly reflected, the 
rating agency will consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  Id. 
 
The provisions of 38 C.F.R. § 3.344(a) and (b) do not apply 
disability ratings in effect for less than 5 years.  As 
regards disability ratings in effect for less than 5 years, 
adequate reexamination that discloses improvement in the 
condition will warrant reduction in rating.  See 38 C.F.R. § 
3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition has demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care 
must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in the 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred, and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 

As noted above, the 20 percent rating for bilateral hearing 
loss was in effect for more than 5 years and the 20 percent 
rating for the service-connected left knee disability was in 
effect for less than 5 years.  Hence, the provisions of 
38 C.F.R. § 3.344(a) and (b) are for application in regard to 
the former and the provisions of 38 C.F.R. § 3.344(c) are for 
application in regard to the latter.  However, the December 
2006 rating decision that reduced the rating, and the April 
2007 SOC reflect that  the RO failed to consider, and provide 
notice of, the provisions of 38 C.F.R. § 3.344, the primary 
regulation governing rating reductions.  

Regarding the veteran's bilateral hearing loss, the RO did 
not address whether the VA examination used as a basis for 
the reduction was as full and complete as the examination on 
which the 20 percent rating was established, or whether the 
evidence demonstrated material improvement that would be 
maintained under the ordinary conditions of life.  See 
38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 
(1995).  Regarding the veteran's left knee disability, while 
the RO found that the August 2006 VA examination revealed an 
improvement in range of motion of the left knee, the RO 
failed to address overall improvement of the left knee 
disability.  In this regard, the Board notes that, during the 
August 2006 VA examination, the veteran reported additional 
limitation of motion during flare-ups, and stated that he 
used a brace and cane, although he did not have them with him 
on the date of the examination.  See 38 C.F.R. §§ 4.1, 4.2, 
4.13; see also Brown, 5 Vet. App. at 420-422.  Moreover, 
neither the December 2006 rating decision, nor the April 2007 
SOC includes discussion of, or citation to, 38 C.F.R. 
§ 3.344.  

The Board emphasizes that failure to consider and apply the 
provisions of 38 C.F.R. § 3.344, if applicable, renders a 
rating decision void ab initio.  Such an omission is error 
and not in accordance with the law.  See Greyzck, 12 Vet.  
App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 20  
percent rating assigned for bilateral hearing loss, and the 
20 percent rating assigned for the service-connected left 
knee disability must be restored, effective March 1, 2007.  
Given the outcome warranted in view of this procedural 
defect, the Board need not address, from an evidentiary 
standpoint, the actual merits of the reductions.


ORDER

Service connection for hepatitis C is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a right hand disability is denied.  

As new and material evidence to reopen the claim of service 
connection for diabetes mellitus has not been received, the 
appeal as to this matter is denied.  

As the December 2006 reduction of the 20 percent rating for 
bilateral hearing loss was in error, restoration of the 20 
percent rating for bilateral hearing loss, effective March 1, 
2007, is granted.  

As the December 2006 reduction of the 20 percent rating for 
ligament damage, left knee, with minimal joint space 
narrowing; degenerative joint disease, was in error, 
restoration of the 20 percent rating for ligament damage, 
left knee, with minimal joint space narrowing; degenerative 
joint disease, effective March 1, 2007, is granted.  



REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims remaining on appeal is warranted.  

Regarding the claim for service connection for PTSD, service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder; a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s); and credible supporting evidence that 
the claimed in-service stressor(s) actually occurred.  
38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

The veteran's alleged stressors include seeing a personnel 
carrier sink to the bottom of a river, hearing about trainees 
sabotaging parachutes and some soldiers suffering fatal 
falls, and seeing a soldier electrocuted from the antenna of 
his jeep.  During the August 2008 hearing, the veteran 
described the river crossing in December 1980 in Germany 
during which one of the tracks started taking on water and a 
whole squad of people on the track started to sink.  He 
indicated that he did not know what happened to the soldiers, 
who were from Fort Hood, but that they might have drowned.  
He also described the stressor of seeing a soldier 
electrocuted while standing on his vehicle, when the antenna 
on his vehicle became loose and hit the electric line at the 
train station.  He added that this incident occurred in 
January of 1981, and that the soldier who was electrocuted 
was from the 1st Calvary Division from Fort Hood, Texas, and 
the incident occurred in Garlstedt, Germany.  

In this case, the RO did not develop any of the veteran's 
alleged stressors, and a January 2007 memorandum in the 
claims file indicates that the veteran's stressors included 
seeing a personnel carrier sink while trying to cross a 
river, but that, as the names of soldiers had not been 
supplied, the information could not be verified.  The 
memorandum further noted that the veteran's service treatment 
records and service personnel records did not include any 
evidence of the reported stressor, and that no further 
information to confirm the stressor had been provided.  

However, in light of the testimony provided during the August 
2008 hearing, including the month of the sinking of the 
personnel carrier, the month of the electrocution of the 
soldier standing on his jeep, and that soldier's unit, the 
Board finds that these two stressors appear to be 
independently verifiable.  Thus, the RO should attempt to 
independently verify the veteran's claimed stressors, to 
include through the U.S. Army Joint Services and Records 
Research Center (JSRRC) or another source, as appropriate.  

Accordingly, on remand, the RO should request that the 
veteran provide more specific details of the in-service 
stressful incident(s): date(s), place(s), unit of assignment 
at the time of the event(s), description of the event(s), 
medal(s) or citation(s) received as a result of the event(s), 
and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).  At a minimum, the veteran must indicate the 
location and approximate time (a two-month specific date 
range) of the stressful event(s) in question, and the unit of 
assignment at the time the stressful event occurred.  The RO 
should also invite the veteran to submit corroborating 
statements in support, to include from former service 
comrades.  

Thereafter, unless objective evidence verifying the 
occurrence of one or more stressors has been obtained, the RO 
should attempt to independently verify the veteran's 
stressors through contact with the JSRRC.  

The Board further points out that the record includes VA 
treatment records showing diagnoses of PTSD, and that the 
veteran reported stressful events during service.  
Specifically, records of VA treatment in August 2007 and May 
and July 2008 include diagnoses of PTSD related to traumas 
witnessed in the military.  The Board points out that a 
criterion for service connection for PTSD is a link between 
the veteran's PTSD and the verified in-service stressors.  
See 38 C.F.R. § 3.304(f).  

Hence, in the event that the RO determines that the record 
establishes the existence of any stressor(s), the RO should 
arrange for the veteran to undergo VA examination, by a 
psychiatrist, at an appropriate VA medical facility to obtain 
a medical opinion, in part, as to whether the verified 
stressor(s) resulted in PTSD.  

Regarding the claim for a rating in excess of 20 percent for 
the veteran's service-connected left knee disability, the 
Board notes that the most recent report of VA examination 
pertinent to this disability is dated in August 2006.  The 
veteran complained of pain, weakness, stiffness, and 
swelling, but denied redness, giving way, locking, 
fatigability, or lack of endurance.  He reported that he took 
Tramadol with good response.  On examination, the knees were 
stable.  The pertinent impression was left knee strain.  
During the August 2008 hearing, the veteran reported that his 
left knee ached badly, to the point where sometimes he could 
not bend it because it hurt so badly, and that it cracked, 
swelled, and gave out.  

This testimony, in particular the report of the left knee 
giving out, reflects a worsening of the service-connected 
left knee disability since August 2006.  During the August 
2008 hearing, the veteran indicated his willingness to report 
to a VA examination, if necessary.  

To ensure that the record reflects the current severity of 
the veteran's service-connected left knee disability, the 
Board finds that a more contemporaneous examination, 
responsive to the pertinent rating criteria, is needed to 
properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination(s), by (an) appropriate physician(s) at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, shall result in a denial of the claim for increase and 
that failure to report to any scheduled examination in 
connection with the claim for PTSD, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be adjudicated on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655(b).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file any copy(ies) of notice(s) of the date 
and time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination(s), the RO should obtain and associate with the 
claims file all outstanding VA medical records, in 
particular, the record reflects that there are outstanding 
records of VA treatment regarding the left knee disability.  
During the August 2008 hearing, the veteran stated that he 
received treatment for his left knee at the Tuskegee VAMC, 
and added that he had received VA treatment for the left knee 
the previous month.  While records of treatment from the 
Tuskegee VAMC (dated from June 1991 to July 2008), the 
Washington VAMC (dated from August 2001 to May 2003), the New 
Orleans VAMC (dated from January 2004 to March 2005), the 
Biloxi VAMC (dated in January 2005), and the Kansas City VAMC 
(dated from October 2004 to January 2007) have been 
associated with the claims file, no records of treatment for 
the left knee from July 2008 have been associated with the 
claims file.  Hence, the veteran's statements reflect that 
more recent records of VA treatment for his left knee are 
available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Tuskegee VAMC (since 
July 2008), and the Washington VAMC (since May 2003), the New 
Orleans VAMC (since March 2005), the Biloxi VAMC (since 
January 2005), and the Kansas City VAMC (since January 2007), 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner(s) is complete, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of PTSD 
and/or the left knee from the Tuskegee 
VAMC (since July 2008), the Washington 
VAMC (since May 2003), the New Orleans 
VAMC (since March 2005), the Biloxi VAMC 
(since January 2005), and the Kansas City 
VAMC (since January 2007).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claims remaining on appeal, that 
is not currently of record.  The RO 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD (specifically, the incident of the 
personnel carrier sinking and seeing a 
soldier electrocuted).  The RO should ask 
the veteran to provide more specific 
details of the in-service stressful 
incident(s):  date(s), place(s), unit of 
assignment at the time of the event(s), 
description of the event(s), medal(s) or 
citation(s) received as a result of the 
event(s), and, if appropriate, name(s) 
and other identifying information 
concerning any other individuals involved 
in the event(s).  At a minimum, the 
veteran must indicate the location and 
approximate time (a two-month specific 
date range) of the stressful event(s) in 
question, and the unit of assignment at 
the time the stressful event occurred.  

The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since, without such detailed information, 
an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be invited to submit 
statements from fellow servicemembers, or 
others that establish the occurrence of 
his claimed in-service stressful 
experiences.  

5.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the stressful experiences 
has been associated with the claims file, 
the RO should undertake necessary action 
to attempt to verify the occurrence of 
the veteran's alleged in-service 
stressful experience(s).  The RO should 
forward to the JSRRC all supporting 
evidence (to include any probative 
evidence submitted by the veteran).  If 
JSRRC's research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and afford him the opportunity to 
respond.  The RO should also follow up on 
any additional action suggested by JSRRC.  

6.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If the occurrence of no 
claimed in-service stressful 
experience(s) is/are verified, then the 
RO should so state in its report, skip 
the development requested in paragraph 7, 
below, then proceed with paragraph 8.  

7.  If, and only if, evidence 
corroborating the occurrence of any of 
the claimed in-service stressful 
experiences is received, the RO should 
arrange for the veteran to undergo 
appropriate VA psychiatric examination, 
by a psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented psychiatric history 
and assertions.  All tests and studies, 
to include psychological testing, if 
deemed warranted, should be accomplished, 
and all clinical findings should be 
reported in detail.  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only (a) specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.  

8.  Regarding the claim for an increased 
rating for the veteran's service-
connected left knee disability, the RO 
should arrange for the veteran to undergo 
VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should conduct range of 
motion testing, expressed in degrees, of 
the left knee.  In providing the 
requested findings the physician should 
indicate whether, on examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, after having considered the 
veteran's medical history and assertions, 
the physician should indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

Further, the physician should indicate 
whether there is any lateral instability 
and/or recurrent subluxation in the knee.  
If instability is present, the physician 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  The examiner should further note 
whether there is nonunion or malunion of 
the tibia and fibula, with loose motion 
requiring a brace, or with marked knee or 
ankle disability.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

9.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

10.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

11.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal.  If the veteran 
fails, without good cause, to report to 
the scheduled examination to evaluate his 
service-connected left knee disability, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence 
and legal authority.  

12.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


